            Case 1:20-cv-01265-LJL Document 29 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              9/21/2020
                                                                       :
SESA, INC.,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-cv-1265 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
TERRAFINA, LLC, FRUNUT GLOBAL                                          :
COMMODITIES, LLC, FRUNUT GLOBAL, LLC,                                  :
JAMES LOCKE, KENAN IZCI, and ENGIN YILMAZ, :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendants Frunut Global LLC and Engin Yilmaz move to dismiss the complaint under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted. Dkt. No.

18. Plaintiff opposes the motion but cross-moves to amend the complaint under Fed. R. Civ. P.

15(a). Dkt. Nos. 22, 27. Defendants oppose the cross-motion.

        Leave to replead is freely granted under Rule 15 when justice so requires, particularly at

an early stage of the case. Pursuant to Paragraph 3(B) of the Court’s Individual Rules of Practice

in Civil Cases, when a defendant moves to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) and the

plaintiff seeks to file an amended complaint in response, the Court ordinarily will permit the

amendment and deny the motion to dismiss as moot. Defendant by letter then can indicate it will

rely on its original motion to dismiss or can file a new motion to dismiss or otherwise respond.

        The Court will follow that practice here. Plaintiff’s motion to amend at Dkt. No. 27 is

GRANTED. Defendants’ motion to dismiss the original complaint at Dkt. No. 18 is DENIED as

MOOT. Plaintiff shall file the amended complaint on ECF within two (2) days of this Order.
          Case 1:20-cv-01265-LJL Document 29 Filed 09/21/20 Page 2 of 2




Defendants shall file a letter on ECF within 20 days of service of the amended complaint on

them, and that letter should indicate whether they intend to stand on the original motion or

whether they will file a new motion to dismiss and when they request to file that motion.

       The Court will hold a scheduling conference following a decision on the motion to

dismiss. All discovery is STAYED pending such a scheduling conference.


       SO ORDERED.


Dated: September 21, 2020                           __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
